18 So.3d 732 (2009)
Roger A. FESTA and Landbank Development Corporation, Appellants/Cross-Appellees,
v.
Christopher A. FERRARA and Navarre Beach Venture, L.L.C., Appellees/Cross-Appellants.
Avary-Wallace Development Co., L.L.C., Stephens A. Avary, Jr., and Gregory L. Wallace, Appellants/Cross-Appellants,
v.
Christopher A. Ferrara and Navarre Beach Venture, L.L.C., Appellees/Cross-Appellees.
Nos. 1D08-1890, 1D08-1905.
District Court of Appeal of Florida, First District.
October 14, 2009.
Mark A. Basurto of Bush Ross, Tampa, for Appellants/Cross-Appellees Roger A. Festa and Landbank Development Corporation; and Michael P. Donaldson of Carlton Fields, P.A., Tallahassee, and Joseph F. Hession of Carlton Fields, P.A., Atlanta, for Appellants/Cross-Appellees Avary-Wallace Development Co., L.L.C., Stephens A. Avary, Jr., and Gregory L. Wallace.
David L. McGee of Beggs & Lane RLLP, Pensacola, for Appellee/Cross-Appellant Christopher Ferrara.
PER CURIAM.
The judgment under review granted the seller rescission of a complex real estate transaction. Based upon the trial court's detailed findings with regard to the claim of fraudulent inducement, we AFFIRM the order of rescission. See Mazzoni Farms, Inc. v. E.I. DuPont De Nemours, 761 So.2d 306, 313 (Fla.2000) ("Consistent with the majority view, Florida law provides for an election of remedies in fraudulent inducement cases: rescission, whereby the party repudiates the transaction, or damages, whereby the party ratifies the contract.") The trial court specifically determined that the finding of fraudulent inducement, standing alone, would be sufficient to support rescission of the party's transaction. We also AFFIRM the issues raised on cross-appeal.
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.